DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 111. A provisional application has been filed in U.S. Provisional Application No. 61/588,107, filed 1/18/2012. 

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 3/19/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             
Remarks
In response to the appeal brief filed on March 19th, 2021, the application has been reopened. Claims 1-3, 5-7, 10, 12-15 and 33-40 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 1 regarding Williams as modified by Radtke and Mathews and Chan has failed met the burden of establishing a prima facie case of obviousness and that Williams fails to teach, “receiving, by the one or more processors, a user selection of a document object that is located within the portion of the electronic document that is editable by the user and that is inputted into the portion of the electronic document by at least one of the plurality of users”, and the examiner disagrees. The examiner has reopened the application and rearranged the art and made Radtke the primary art reference, as it deals more directly with document editors and document operations associated with document objects. The examiner has made Williams the secondary reference, as it mostly deals with the search functionality for commands in a document. Chan, as it was previously incorporated, deals with document functionality with a plurality of users. In combination, Radtke as modified by 
The applicant also argues that Mathews does not teach, “first document operations that are frequently used document operations within the electronic document editor application”, and the examiner disagrees. While Matthews might not explicitly teach “document operations”, it does teach frequently used commands associated with a search functionality, “Referring back to FIG. 3, region 318 displays most commonly used (MCU) list 319 and pin list 321. MCU list 319 may include a predefined number of recently used or frequently used items, e.g., as might be included in an MRU (most recently used) and/or MFU (most frequently used) list (. The specific number of items in MCU list 319 may be preset by the operating system, and/or may be modified by a user. Start menu 315 may be resized automatically based on the number of items in MCU list 319 or in any other region. MCU list 319 preferably does not shrink when only a few items are utilized. [0062]; The MCU view illustrated in FIG. 3 or the All Programs view illustrated in FIG. 4, the user can type text into search box 327 to search for Start menu items. Upon entering text in search box 32, Start menu 315 automatically switches to a Search Results view 501, such as is illustrated in FIG. 5, displaying results that match text as it has been entered thus far by the user. That is, from search box 327, a user can perform a character by character search across the programs, user files, Internet links, and communications on his or her system. As the user enters text in the search box 327, the computer system searches for the entered text. [0087]”. It is in combination with Radtke and Williams and Mathews where the limitation is fully taught, as Radtke teaches document operations associated with a document object in a document editor and Williams teaches a search functionality tool associated with finding commands within a document and Mathews teaches finding frequently used commands within a search tool. In combination, the prior art meets the limitations of the claim language as it is presented. 
The applicant also argues that the examination process was piecemeal examination that alleges single phrases of limitations are taught or suggested by one or more references, and the examiner disagrees. The examiner has provided proper motivation to combine for all the references as they are utilized, and in combination meet all the limitations of the claim language as they are presented. The rejection of claims 1, 3, 5-6, 10, 12, 14-15, and 33-40 under 35 U.S.C. § 103(a) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-6, 10, 12, 14-15 and 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radtke et al., U.S. PGPub Number 20060036945 (Hereinafter Radtke), in view of Williams et al., U.S. PGPub Number 20070033172 (Hereinafter Williams), in view of Matthews et al., U.S. PGPub Number 20060282790 (Hereinafter Matthews), in further view of Chan et al., U.S. PGPub Number 20130155071 (hereinafter Chan).

	As for claim 1, Radtke teaches a computer-implemented method, comprising: displaying, by one or more processors, a user interface of an electronic document editor application, the user interface comprising a document view to display at least a portion of an electronic document that is editable (Radtke; Fig. 5; “an improved user interface for displaying a menu of selectable functionality controls (user interface) adjacent to or overlaying a selected document (display at least a portion of an electronic document that is editable) or object that identifies the context of the object to which the selectable functionality controls are relevant, which contains rich functionality controls for applying contextually relevant functionality to the selected object” [0020];) receiving, by the one or more processors, a user selection of a document object that is located within the portion of the electronic document that is editable by the user and that is inputted into the portion of the electronic document; “the context menu 320 may be launched adjacent to or near a selected object (identifying content) through a variety of methods. One method of launching the context menu 320 is by focusing the mouse cursor on the desired object (location indicator at a location in the respective document) followed by right-clicking the mouse right-click button. Other methods may be used for launching the context menu 320, including focusing on the selected object for more than a set amount of time, or by selecting a button from the user interface 200 programmed for launching the context menu” [0035];);
receiving, by the one or more processors, an indication of a user activation of the region subsequent to receiving the user selection of the document object (Radtke; Referring to FIG. 3, an improved context menu according to embodiments of the present invention is illustrated. A document including an embedded picture object (document object is inputted into the portion of the electronic document) 310 is illustrated in a word processing application workspace. According to embodiments of the present invention, the context menu 320 may be launched adjacent to or near a selected object (subsequent to receiving the user selection of the document object) through a variety of methods. One method of launching the context menu 320 is by focusing the mouse cursor on the desired object followed by right-clicking the mouse right-click button. Other methods may be used for launching the context menu 320, including focusing on the selected object for more than a set amount of time, or by selecting a button from the user interface 200 programmed for launching the context menu 320, or by selecting keyboard keys (for example F1) programmed for launching the context menu. The modality of the context menu allows the menu to stay visible while changes are made to an underlying object or to the software application enabling the context menu. That is, display of the context menu of the present invention does not block execution of the application with which an associated object is edited and with which the menu is displayed. [0035]; receiving, by the one or more processors, a user selection of a document object that is located within the portion of the electronic document that is editable by the user and that is inputted into the portion of the electronic document; “the context menu 320 may be launched adjacent to or near a selected object through a variety of methods. One method of launching the context menu 320 is by focusing the mouse cursor on the desired object followed by right-clicking the mouse right-click button (indication of a user activation of the region subsequent to receiving the user selection of the document object). Other methods may be used for launching the context menu 320, including focusing on the selected object for more than a set amount of time, or by selecting a button from the user interface 200 programmed for launching the context menu ()” [0035]; “The context menu 320 further comprising selectable functionality controls that are relevant to editing the selected object (based on the identified object content displayed in the respective document) in the selected document. That is, the context menu 320 is populated with one or more selectable functionality controls (selecting a plurality of document operation labels) that may be utilized for editing a particular selected object in a selected document (corresponding to respective document operations)” [0036];).; 
presenting a plurality of document operation labels corresponding to a plurality of document operations related to editing the electronic document displayed in the document view of the user interface, the plurality of document operations comprising first document operations that are used document operations within the electronic document editor application and second document operations that are related to the selected document object inputted into the portion of the electronic document (Radtke; “The context menu 320 further comprising selectable functionality controls that are relevant to editing the selected object (second document operations that are related to the selected document object inputted into the portion of the electronic document) in the selected document. That is, the context menu 320 is populated with one or more selectable functionality controls (presenting a plurality of document operation labels corresponding to a plurality of document operations related to editing the electronic document displayed in the document view of the user interface) that may be utilized for editing a particular selected object in a selected document (first document operations that are used document operations within the electronic document editor application)” [0036];);
receiving a user selection of a Radtke; A context identification and selection tab 328 is illustrated along an upper edge of the context menu 320. The context identification and selection tab 328 both identifies the current context of the context menu 320 and allows the user to change the context of the context menu 320 to provide selectable functionality controls associated with a different editing context in the selected document. For example, referring to FIG. 3, the selected document includes both a picture object and a text object. According to the context identification and selection tab 328, the present context of the context menu 320 is a "Picture" context meaning that the selectable functionality controls displayed in the context menu (document operation label from the plurality of document operation labels) 320 are associated with functionality for editing a selected picture object. If the user desires to change the context of the context menu 320 to a text editing context, for example, the user may select the context identification and selection tab 328 to drop down a list of available contexts that may be applied to the context menu 320. The user may then select a text context to change the context of the context menu 320 so that selectable functionality controls that may be utilized for text editing will be displayed in the context menu 320. [0039]; Referring now to FIG. 9, if the user now elects to change the context of the context menu 320 once again so that the functionality controls displayed in the context menu 320 are associated with yet another context, for example the table object 700, the user may once again select the context identification and selection tab 328 to change the context of the context menu 320 from a text context illustrated in FIG. 8 to a table or row context illustrated in FIG. 9. Upon changing the context of the context menu 320 to a table or row context for editing rows of the table object 700, the selectable functionality displayed in the context menu 320 is changed as illustrated in FIG. 9. For example, after changing the context of the context menu 320 to a row context, such selectable functionality controls as "Insert Rows," "Delete Rows," "Merge Cells," "Distribute Rows Evenly," (document operation labels) and the like are displayed in the context menu 320. As should be understood, the example functionality controls illustrated in the context menus 320 described herein and the example picture and text objects illustrated herein are for purposes of example only and are not restrictive of the invention as claimed herein. That is, the context menu 320 may be displayed according to a variety of different editing contexts, and a variety of different selectable functionality controls may be displayed in the context menu 320 according to the associated editing context. [0043];);
and performing a respective document operation on the electronic document that corresponds  to the selected document operation label (Radtke; Referring now to FIG. 4, a pop-out visual picker gallery of images is illustrated adjacent to the context menu 320. According to embodiments of the present invention, selection of certain selectable functionality controls results in a pop-out menu, such as the menu 330, for providing additional selectable functionality controls to the user. The visual picker display 330 provides a gallery of images showing the result of applying a variety of formatting options combinations to the selected object. For example, an image 335 illustrates the way the document will look if the picture object 310 is centered and enlarged. The image 340 illustrates how the document will look if the picture object is moved to a top-left position in the document, and the image 345 illustrates how the document will look if text is positioned both above and below a centered picture object 310. According to embodiments of the present invention, all commands necessary for formatting the selected document according to one of the displayed images 335, 340, 345 are associated with the individual images so that selecting a given image automatically causes the formatting options combination illustrated thereby to be executed on the selected document. For detailed information regarding the gallery of images 330, see United States Patent Application, Attorney Matter No. 60001.0411USU1, Applicant Matter No. 309412.01, entitled "An Improved User Interface For Displaying A Gallery Of Formatting Options Applicable To A Selected Object," which is incorporated herein by reference as if fully set out herein. [0040];).
Although, Radtke does not explicitly detail a search region, it does teach adding features to a menu associated with a document object (Radtke; Fig. 5; According to embodiments of the present invention, the improved context menu 320 includes rich functionality controls such as the paste control, the copy control, the cut control, and the picture orientation controls illustrated in the upper portion of the context menu 320. In addition, a button 325 is illustrated along a bottom edge of the context menu 320 for allowing a user to selectively display an enhanced listing of tools available for editing the selected object (adding features to a menu associated with a document object). According to one aspect, the button 325 may be colored differently from other controls in the menu 320 to distinguish the button 325 from other controls. As should be understood, the "Show Picture Tools" button 325 is illustrative of a similar button that may be used in other context menus 320 associated with other editing contexts such as text objects, table objects, spreadsheet objects, and the like. [0038];).
Radtke does not explicitly detail editable by a user of a plurality of users and a search region to receive one or more search terms; inputted into the portion of the electronic document by at least one of the plurality of users; receiving, by the one or more processors, an indication of a user activation of the search region subsequent to receiving the user selection of the document object; plurality of document operations comprising first document operations that are frequently used document operations.
However, Williams teaches a search region to receive one or more search terms and receiving, by the one or more processors, an indication of a user activation of the search region (Williams; see Figure 1 – depicts an email application; See Figure 3 - Search region is shown concurrently with the open document on the same display; See Figure 16A – Depicts an application and associated commands that applies to editing a document and text (electronic document editor application); The user clicks on icon to cause a search field to be displayed (user interactive indication of a document object within the displayed portion of the document) [0050]; “receives 1104 query text 301 forming at least part of a search query entered by the user in search field 201. Referring now to FIG. 3, as the user enters query text 301, results 304 are displayed 1105. In one embodiment, menu 302 appears, showing a list 303 of search results 304 corresponding to commands (indication of a user activation of the search region) that at least partially match the entered text. If the user enters 1106 additional text, the method returns to steps 1104 and 1105 to display new results for the updated query text 301” [0051]; “as the user enters query text 301, menu headings 101 that contain commands matching the entered text 301 are highlighted using a distinctive glowing or spotlight effect. This effect may be the same as the spotlight effect described herein and applied to matching commands 504, or it may be a different type of highlight, or any other mechanism for directing attention to particular commands 504 and/or UI elements” [0053]; Referring also to FIGS. 16A to 16E, there are shown screen shots depicting an example of results menu 302 presenting search results, and examples of user interface elements being displayed in response to user highlighting of an item in results menu (user activation of the document operation search region) 302. [0071]; “Referring now to FIG. 4A, there is shown an example where the selected search result 304B in menu 302 corresponds to a menu command (related to the selected document object) 504B in menu 552” [0081];).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Radtke and Williams which deal with a user interface for interacting with a document, to have combined them by incorporating launching a contextual menu after selecting a document object embedded within a document (Radtke) with the document operation searching ability (Williams). The motivation to combine is to make the system more efficient and user friendly, providing a convenient way for both novice and advanced users to navigate a user interface, and for providing a mechanism that avoids the need for users to memorize the location of commands in a user interface and a system and method for integrating search functionality for user interface elements with other search functionality of a software application and/or operating system (Williams [0006];).
Radtke as modified by Williams does not explicitly detail plurality of users; the plurality of document operations comprising first document operations that are frequently used document operations and second document operations that are related to the selected document object within the electronic document.
However, Matthews teaches the plurality of document operations comprising first document operations that are frequently used document operations (Matthews, Referring back to FIG. 3, region 318 displays most commonly used (MCU) list 319 and pin list 321. MCU list 319 may include a predefined number of recently used or frequently used items, e.g., as might be included in an MRU (most recently used) and/or MFU (most frequently used) list (plurality of frequently used document operations). The specific number of items in MCU list 319 may be preset by the operating system, and/or may be modified by a user. Start menu 315 may be resized automatically based on the number of items in MCU list 319 or in any other region. MCU list 319 preferably does not shrink when only a few items are utilized. [0062]; The MCU view illustrated in FIG. 3 or the All Programs view illustrated in FIG. 4, the user can type text into search box 327 to search for Start menu items. Upon entering text in search box 327, Start menu 315 automatically switches to a Search Results view 501, such as is illustrated in FIG. 5, displaying results that match text as it has been entered thus far by the user. That is, from search box 327, a user can perform a character by character search across the programs, user files, Internet links, and communications on his or her system. As the user enters text in the search box 327, the computer system searches for the entered text. [0087]; If there are no results, the search results view may display a no results icon or error message, or may simply display a top match of "search for <foo>," where <foo> is the text entered by the user. Upon selection of "search for <foo>," the computer system 100 may initiate a broader search for the user-entered text, e.g., by launching a full-text search or full-text search window. In the full text search, the user may be able to search the computer for <foo>, search the Internet for <foo>, and/or search some other computer or database for <foo> (database stored on a server), regardless of where the text <foo> appears. [0096]; As illustrated in FIG. 5, when the search box 327 contains text, the search box 327 may also display an `X` 505 which, upon selection by the user (detecting the activation), clears any text from the search box 327. When the text box is cleared, e.g., by selecting the displayed `X` 505, the Start menu returns to the previously displayed view, e.g., either the MCU view 319 or All Programs view 401. When the search box 327 is empty (without receiving one or more search terms) it may display default instructional text written in a reduced visibility manner, e.g., in gray, as illustrated in FIG. 3. [0104];).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Radtke as modified by Williams and Matthews which deal with a user interface for interacting with a document, to have combined them by incorporating the dataset server features (Matthews) with launching a contextual menu after selecting a document object embedded within a document and the document operation searching ability (Radtke as modified by Williams). The motivation to combine is to make the system more efficient and user friendly, providing an improved search facility within a program launch menu, improved navigational capabilities of selectable items within a program launch menu, and improved heuristics for the selection of items that appear on a list of commonly used items within a program launch menu. (Matthews [0011];).
Although, Radtke as modified by Williams and Matthews partially teaches a plurality of document operations comprising second document operations that are related to the selected document object within the electronic document (Williams; “Referring now to FIG. 4A, there is shown an example where the selected search result 304B in menu 302 corresponds to a menu command (related to the selected document object) 504B in menu(within the electronic document) 552” [0081];); 
William as modified by Mathews does not explicitly detail editable by a user of a plurality of users; and that is inputted into the portion of the electronic document by at least one of the plurality of users; inputted into the portion of the electronic document by the at least one of the plurality of users.
However, Chan teaches editable by a user of a plurality of users; and that is inputted into the portion of the electronic document by at least one of the plurality of users (Chan; At step 1002, a document is requested from a document server. For example, a user device can request a document from the server. The request can include identification information for the user. The document can be associated with multiple users (plurality of users) and multiple devices. The users can collaborate (and that is inputted into the portion of the electronic document by at least one of the plurality of users) on the document and make changes or edits (editable by a user of a plurality of users) to the document concurrently, for example. [0062];); 
inputted into the portion of the electronic document by the at least one of the plurality of users (Chan; FIG. 11 is a flow diagram of an example process for jumping to a collaborator's cursor location. At step 1102, a document can be displayed to a user on a first device. For example, multiple users on multiple devices can collaborate on editing (inputted into the portion of the electronic document by the at least one of the plurality of users) a document. [0065];).
Chan expands upon second document operations that are related to the selected document object within the electronic document (Chan; “text references to document attributes and/or document editor application features can be converted into selectable links (selected document object within the electronic document) (e.g., hyperlinks) that, when selected, cause some document editor application function (second document operations) to be performed. For example, a textual page reference (e.g., `page 5`) can be converted into a link, which when selected, causes the document editor application to display page five (5) of the document. The link causes a `go to page` function to be performed by the document editor application. A textual reference to a `drawing tool` of the document editor application can be converted to a link which, when selected, can cause a corresponding drawing tool to be displayed in the document editor application” [0047];).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Radtke as modified by Williams and Matthews and Chan which deal with a user interface for interacting with a document, to have combined them by incorporating collaborative document editing by a plurality of users (Chan) with the dataset server features and launching a contextual menu after selecting a document object embedded within a document and the document operation searching ability (Radtke as modified by Williams and Matthews). The motivation to combine is to make the system more efficient and user friendly, to provide a more entertaining collaboration experience. Selectively highlighting document changes can allow a user to quickly find important changes to the document. Jumping to another user's cursor location allows users' to quickly view the changes that other users are currently making to a document. Document chat links allow collaborating users to communicate and help each other in a more efficient manner (Chan [0004];).



	
Claim 14 comprises the same claim limitations as claim 1, rejection rationale for claim 1 is applicable.

Claim 15 comprises the same claim limitations as claim 1, rejection rationale for claim 1 is applicable.


As for claim 3, Radtke as modified by Williams and Matthews and Chan teaches parent claim 1. Williams as modified by Matthews further teaches a method wherein the first document operations that are frequently used document operations comprise one or more document operations selected in accordance with a frequency of use by a the user(Williams; “The elements that match are added to results menu. Search module is also responsible for ranking results according to a given heuristics [e.g. most recently used, most used, extent of the match, or the like]" [0103];).


As for claim 4, Radtke as modified by Williams and Matthews and Chan teaches parent claim 1. Williams as modified by Matthews further teaches a method wherein the plurality of document operation labels further includes one or more suggested document operation labels distinct from the multiple document operation labels corresponding to popular document operations (Williams, Paragraph [0055], “the query text is the word ‘mailbox’. Result is a ‘top hit’, indicating that it has been determined to be the most likely search result of interest to the user”).

As for claim 5, Radtke as modified by Williams and Matthews and Chan teaches the method of claim 1, including: displaying a location indicator that corresponds to a respective location of the within the electronic document, wherein the plurality of document operation labels comprise at least one document operation label selected in accordance with the respective location corresponding to the location indicator (Williams; “highlighting refers to displaying one or more items in a specific area of the screen(corresponds to a respective location of the within the electronic document) or window, or rearranging some items within a display area to indicate that they are highlighted” [0066]; “the currently selected result 304 in menu 302 is highlighted using standard inverse-video highlighting techniques. One skilled in the art will recognize that any other distinctive visual technique can be used to indicate(displaying a location indicator) a highlighted or selected result(document operation label selected) 304 in menu 302” [0085];).


As for claim 6, Radtke as modified by Williams and Matthews and Chan teaches parent claim 4. Williams as modified by Matthews further teaches a method wherein the plurality of document operation labels comprise at least one document operation label selected in accordance with the portion of the electronic document displayed in the document view of the electronic document editor application( Williams; “searching for menu commands within a user interface of a software application” [0043]; See Figure 3, Search region is shown concurrently with the open document on the same display).


As for claim 9, Radtke as modified by Williams and Matthews and Chan teaches a method wherein the plurality of document operation labels includes one or more promoted document operation labels distinct from the multiple document operation labels corresponding to popular document operations (Matthews, “Quick link list may optionally be divided into two or more sub-regions to distinguish between operating system defined quick links and OEM quick links” [0051];).


As for claims 10, 37 and 40, Radtke as modified by Williams and Matthews and Chan teaches the method system and media of claims 1, 14 and 15. Williams as modified by Matthews further teaches a method comprising: 
prior to the user signaling indicating a completion of a search query the search region: receiving a partial search query via the search region(Williams, Paragraph [0068], “the presentation menu takes place automatically as the user types query text in search field");
causing a prediction from the partial search query a set of predicted document operation labels(Williams, Paragraph [0068], “The list of results in menu is updated automatically as the user enters additional characters in field, or as the user hits the backspace key to delete characters”);
and displaying at least a subset of the set of predicted document operation labels(Williams, Paragraph [0068], “typing additional characters lengthens query text string, thus narrowing the search and causing menu to include fewer items; conversely, deleting characters shortens query text string, thus broadening the search and causing menu to include more items”).


As for claim 12, Radtke as modified by Williams and Matthews and Chan teaches parent claim 1. Williams as modified by Matthews further teaches a method comprising: receiving a search query (Williams, Paragraph [0051], “receives query text forming at least part of a search query entered by the user in search field”);
causing an identification of one or more document operation labels that correspond to the search query(Williams, Paragraph [0051], “as the user enters query text, results are displayed. In one embodiment, menu appears, showing a list of search results corresponding to commands that at least partially match the entered text”); 
and displaying at least a subset of the one or more document operation labels(Williams, Paragraph [0068], “typing additional characters lengthens query text string, thus narrowing the search and causing menu to include fewer items; conversely, deleting characters shortens query text string, thus broadening the search and causing menu to include more items”).

As for claim 17, Radtke as modified by Williams and Matthews and Chan teaches parent claim 16. Williams as modified by Matthews further teaches a method wherein the one, or more predicted document operation labels correspond to the partial search query (Williams, Paragraph [0068], “typing additional characters lengthens query text string, thus narrowing the search and causing menu to include fewer items; conversely, deleting characters shortens query text string, thus broadening the search and causing menu to include more items”).


As for claim 18, Radtke as modified by Williams and Matthews and Chan teaches parent claim 17. Williams as modified by Matthews further teaches a method wherein at least one of the one or more predicted document operation labels includes the partial search query (Williams, Paragraph [0068], “typing additional characters lengthens query text string, thus narrowing the search and causing menu to include fewer items; conversely, deleting characters shortens query text string, thus broadening the search and causing menu to include more items”).


As for claim 21, Radtke as modified by Williams and Matthews and Chan teaches parent claim 16. Williams as modified by Matthews further teaches a method wherein the one or more identified document operations include one or more document operations selected in accordance with frequency of use by users related to the respective user (Williams, Paragraph [0103], “The elements that match are added to results menu. Search module is also responsible for ranking results according to a given heuristics [e.g. most recently used, most used, extent of the match, or the like]").


As for claim 24, Radtke as modified by Williams and Matthews and Chan teaches parent claim 22. Williams as modified by Matthews further teaches a method wherein the one or more identified document operation labels include one or more document operation labels corresponding to one or more document operations used with the document (Williams, Paragraph [0110], “the UI element for each potential result is validated before menu is presented. Validation is performed by determining whether or not the UI element can be displayed given the current state of the application”).


As for claim 26, Radtke as modified by Williams and Matthews and Chan teaches parent claim 22. Williams as modified by Matthews further teaches a method wherein the one or more identified document operations include one or more document operations selected in accordance with frequency of use by users associated with a user of the computer system (Williams, Paragraph [0103], “The elements that match are added to results menu. Search module is also responsible for ranking results according to a given heuristics [e.g. most recently used, most used, extent of the match, or the like]").

As for claim 27, Radtke as modified by Williams and Matthews and Chan teaches parent claim 22. Williams as modified by Matthews further teaches a method wherein the one or more identified document operations one or more document operations identified in accordance with a respective location corresponding to a location indicator (Williams, Paragraph [0054], “menu presents search results that include interface elements as well as other locations where the query text was found”).


As for claim 32, Radtke as modified by Williams and Matthews and Chan teaches the method of claim 31, wherein the category includes any of frequently used document operations, relevant document operations, or new document operations (Matthews; Referring back to FIG. 3, region 318 displays most commonly used (MCU) list 319 and pin list 321. MCU list 319 may include a predefined number of recently used or frequently used items, e.g., as might be included in an MRU (most recently used) (relevant document operations) and/or MFU (frequently used document operations) list (plurality offrequently used document operations). The specific number of items in MCU list 319 may be preset by the operating system, and/or may be modified by a user. Start menu 315 may be resized automatically based on the number of items in MCU list 319 or in any other region. MCU list 319 preferably does not shrink when only a few items are utilized. [0062]; The search results view 501 preferably groups results according to result type, although this is not required. In one illustrative embodiment the following groups are used: programs (executable), files (non-executable), Internet (URLs), and communications (any file perceived as a communication, e.g., email, IM logs, etc.). In some embodiments, a user may select (by usage by a user) which category/-ies is/are shown in the search results. For example, a user might exclude Internet search results and include email results, depending on personal preferences. Due to the amount of time that is sometimes required in order to perform a search, search results may be displayed in a two-step process. In step 1, while the search is ongoing, each of the four groups receives the same amount of allotted space in the search results view 501. [0090]; Start menu 315 may determine which items to display for each group in a variety of manners. For example, in FIG. 5, the user has only typed the letter `w,` which matches many results in each category. Thus Start menu 315 (or the search engine) must necessarily decide the order in which to display results equally matching the user-entered text. In a first illustrative embodiment, Start menu 315 may present n matching items in order of their modification date, from the present date and/or time proceeding backwards, where n is based on the amount of space allotted to the group in which the items are displayed. In another illustrative embodiment, Start menu 315 may display any items first where the item's name begins with text matching the user-entered text, second where the item has a word other than its starting word that starts with text matching the user-entered text, and third where the item has any text matching the user-entered text. [0092];).


As for claim 33, Radtke as modified by Williams and Matthews and Chan teaches the method of claim 1, wherein presenting document operation labels corresponding to the plurality of Chan; “the changes made to document 102 can be tracked (identifying), associated with a user who made the changes and highlighted so that other users (collaborators) can view the changes.” [0028];); 
and causing a determination  from the user data, of usage history indicating a frequency of document operations used by the user and a recency of document operations used by the user (Chan; “graphical element 404 can be a popup menu (document operations), a pull-down menu, or a dialog window. In some implementations, graphical element 404 can display information about the users who are currently accessing (recency) the document and/or users who have accessed the document in the past (usage history). For example, graphical element 404 can present a list (e.g., a collaborator list) of the names of the users, each user's online status and/or the highlighting color associated with each user” [0034]; “the user may be interested in quickly finding and viewing the provisional changes made by other collaborators (frequency). A user can select an option to remove all change highlighting from the document. A user can select an option to highlight all changes in the document” [0035];).

As for claim 34, Radtke as modified by Williams and Matthews and Chan teaches the method of claim 1, wherein presenting document operation labels corresponding to the plurality of Chan; “the provisional changes, including formatting, markup, annotating and/or highlighting, can be seen by collaborators (users) as the provisional changes are made” [0032]; “graphical element 404 can be a popup menu (document operations), a pull-down menu, or a dialog window. In some implementations, graphical element 404 can display information about the users who are currently accessing the document and/or users who have accessed the document in the past (user of the electronic document editor application). For example, graphical element 404 can present a list (e.g., a collaborator list) of the names of the users, each user's online status and/or the highlighting color associated with each user” [0034]; “an authorized user can perform track changes operations (e.g., accepting changes, rejecting changes (undo), turning on or off track changes) as other users are editing the document. For example, the authorized user can view provisional changes  as the changes are being made to the document by users and accept the provisional changes when they appear” [0040]; “change information is received from a second device. For example, a user on one device can make edits (changes) to the document. Information describing the changes can be transmitted to the other devices that are displaying the document. The change information can include information that identifies objects that were changed (redo stack) in the document (e.g., media objects, text, etc.), the type of changes made (e.g., additions, deletions, moves, formatting, etc.) and locations where the changes were made to the document” [0050]; “the first device can receive information describing another user's cursor location in the document (cursor location in the electronic document). For example, each user's device can communicate information to other devices. For example, a user's device can communicate to other users' devices information describing changes made to the document and current cursor location information” [0066];).

As for claims 35 and 38, Radtke as modified by Williams and Matthews and Chan teaches the system and medium of claims 14 and 15, wherein the first document operations that are frequently used document operations comprise one or more document operations selected in accordance with a frequency of use by a community of users (Matthews; “Whether an item remains on MCU list 319, is added to MCU list(frequently used document operations) 319, or is removed from MCU list 319 subsequent to the initial default determination depends on each item's subsequent use by one or more users(community of users) of computer system. Generally, when a user selects or launches an item, usage points are added to that item; when items go unused for specified periods of time, usage points are subtracted from that item. When a user selects the start button 311, the operating system 134, 144 populates MCU list 319 with a predetermined number of items having the most usage points, breaking ties based on timestamps as described above” [0067];).  

As for claims 36 and 39, Radtke as modified by Williams and Matthews and Chan teaches the system and medium of claims 14 and 15, the one or more processors further to: display a location indicator that corresponds to a respective location within the electronic document, wherein the plurality of document operation labels comprise at least one document operation label selected in accordance with the respective location corresponding to the location indicator (Williams; “Referring now to FIG. 14, there is shown an embodiment where menu 302 presents search results 304 that include user interface elements as well as other locations where the query text 301 was found. The UI element results(plurality of document operation labels) can be integrated with other results or they can be listed in a separate section of menu 302 or list 303 (or in a separate menu 302 or list 303). In addition, certain types of results can be highlighted or displayed differently if desired” [0054]; “highlighting refers to displaying one or more items in a specific area(respective location within the electronic document) of the screen or window, or rearranging some items within a display area to indicate that they are highlighted” [0066];).  




Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radtke as modified by Williams and Matthews and Chan as applied above, in view of Petri et al., U.S. Patent Number 8631348, (Hereinafter Petri).

As for claim 2, Radtke as modified by Williams and Matthews and Chan teaches parent claims 1, and the rejection of those claims are incorporated. Williams as modified by Matthews teaches a method wherein the one or more identified document operations include one or more document operations (Williams, Paragraph [0051], “as the user enters query text, results are displayed. In one embodiment, menu appears, showing a list of search results corresponding to commands that at least partially match the entered text”).
Radtke as modified by Williams and Matthews does not detail selecting the operation labels in accordance with frequency of use by a community of users.
However, Petri teaches wherein the first document operations that are frequently used document operations comprise one or more document operations selected in accordance with a frequency of use by a community of userss (Petri, Column 6, Lines 4-13, “The default parameters may be user-defined or may be included as a set of one or more of the most commonly used parameters included with the software”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings Radtke as modified by Williams and Matthews and Chan and Petri to have combined Williams as modified by Matthews and Petri. The motivation to combine Williams as modified by Salle and Petri is to incorporate the ability to optimize the operation labels by use by the community (Petri) with the ability to search for command operations (Radtke as modified by Williams and Matthews). This would give the user more robust results and cut down on the amount of time used for searching for commands for the most widely used. This would also increase efficiency, as the most used commands would be the first to appear in the search results menu.


As for claim 7, Radtke as modified by Williams and Matthews and Chan teaches parent claim 4 and the rejection of that claim is incorporated. Radtke as modified by Williams and Matthews and Chan teaches a method wherein the one or more suggested document operation labels comprise at least one document operation label selected independently of the respective location corresponding to the location indicator or the displayed portion of the document (Williams, Paragraph [0088], “next to each search result an icon can be displayed; clicking on the icon causes help text to appear that is relevant to the command identified by the search result” In this instance, this operation label of 'help' occurs independently of the location indicator or the displayed portion of the document).
Radtke as modified by Williams and Matthews and Chan does not detail concurrently displaying a location indicator that corresponds to a respective location of the document.
However, Petri teaches wherein the plurality of document operation labels comprise at least one document operation label selected independently of the respective location corresponding to the location indicator or the portion of the electronic document displayed in the document view of the electronic document editor application
(Petri, Column 6, Lines 14-32, “includes both locations for searching as well as various file attributes which may be selected with performing a search”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings Radtke as modified by Williams and Matthews and Chan and Petri to have combined Radtke as modified by Williams and Matthews and Chan and Petri. The motivation to combine Radtke as modified by Williams and Matthews and Chan and Petri is to incorporate the location indicator of Petri with the label commands of Williams as modified by Mathews and Chan which operate independently of the location or open document. This would allow more autonomy for the user as the commands that they could use would not be limited to a more rigid file structure. It would also allow for greater efficiency, as the user would not have to move through file hierarchies in order to use the command that was needed.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radtke as modified by Williams and Matthews and Chan as applied above, in view of Thrasher, U.S. PGPub Number 20100299201, (Hereinafter Thrasher).

As for claims 13, Radtke as modified by Williams and Matthews and Chan teaches parent claims and 12, and those rejections are incorporated. Williams as modified by Matthews teaches a method wherein the one or more identified document operation labels include one or more document operation labels (Williams, Paragraph [0051], “as the user enters query text, results are displayed. In one embodiment, menu appears, showing a list of search results corresponding to commands that at least partially match the entered text”).
Radtke as modified by Williams and Matthews and Chan does not detail those labels as corresponding to an antonym or synonym of at least one word in the search query or the predicted document operation labels.
However, Thrasher teaches displaying one or more document operation labels that correspond to an antonym or synonym of at least one word in the partial search query(Thrasher, Paragraph [0050], "search terms entered by the user may be available at the first graphical display of information and search results, while synonyms may appear once that search result is selected. Then, as additional ‘diving down’ enters the information is pursued by the user, the synonyms, antonyms, icons, and other data representations intelligently tie the search results to the users search terms in a usable and visual manner”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Radtke as modified by Williams and Matthews and Chan and Thrasher to have combined Williams as modified by Mathews and Chan and Thrasher. The motivation to combine Williams as modified by Mathews and Chan and Thrasher is to incorporate the ability of adding results that are synonyms and antonyms of Thrasher to the search results of Radtke as modified by Williams and Matthews and Chan. This would give the user more options and allow them to have a better understanding of the commands that are available to them. More choices in options adds ease of use for user when operating the system. This would also give the search more flexibility as there would be a wider range of available commands for the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605. The examiner can normally be reached Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.H/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159